Swayne, J.,
dissenting:
I dissent from the judgment of the court in these cases in favor of the claimants, and will give my views as briefly as maybe. When the resolution giving the 20 per cent, was passed, nearly eight months of the year to which the allowance related had elapsed. The allowance ,was a mere gratuity. Hence there was no vested right arising from the resolution, and there could be none. But the resolution was operative in each case until the claimant was paid. When repealed, the gratuity which it gave fell with it. The repeal necessarily had that effect. I see no reason for giving the repealing section a more limited construction. It was intended to take away from all those who had not then been paid the right to be paid thereafter. I think, therefore, that the judgments of the Court of Claims should be reversed.
I am authorized to say that the Chief Justice and Mr. Justice Davis concur in this opinion.